[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

         United States Court of Appeals
                      For the First Circuit


No. 00-9006


                    IN RE: VINCENT F. ZARRILLI


                       VINCENT F. ZARRILLI,

                        Debtor, Appellant,

                                v.

              FEDERAL DEPOSIT INSURANCE CORPORATION,

                       Creditor, Appellee,

         DOREEN B. SOLOMON; INTERNAL REVENUE SERVICE;
             MASSACHUSETTS DEPARTMENT OF REVENUE,

                            Appellees.




          APPEAL FROM THE BANKRUPTCY APPELLATE PANEL

                       OF THE FIRST CIRCUIT


         [Hon. Joan N. Feeney, U.S. Bankruptcy Judge]




                              Before

                     Torruella, Circuit Judge,
                   Bownes, Senior Circuit Judge,
                     and Lipez, Circuit Judge.
     Vincent F. Zarrilli on brief pro se.
     Ann S. DuRoss, Assistant General Counsel, Colleen J. Boles,
Senior Counsel, and Jaclyn C. Taner, Counsel, on brief for
appellee Federal Deposit Insurance Corporation.




                         JUNE 28, 2001
            Per Curiam.       In this appeal, pro se appellant

Vincent     F.    Zarrilli   appeals     from    a   decision   by   the

Bankruptcy Appellate Panel ("BAP") affirming the bankruptcy

court's denial of certain motions he filed in two bankruptcy

proceedings.       In its decision, the BAP concluded that the

doctrine of res judicata barred Zarrilli's claims.                    We

affirm, essentially for the reasons given by the BAP in its

decision dated April 19, 2000.

            In the present appeal, Zarrilli disputes the BAP's

ruling in only one pertinent respect.                He suggests that

rulings by this court in a prior appeal were not decisions

"on   the   merits"    for   res   judicata     purposes   because   the

rulings failed to adequately explain the court's adverse

decision.        We find this claim meritless.         The rulings in

question did explain the decision reached by the court, and,

in any event, a court's failure to explain a decision does

not mean that the decision is not "on the merits."               See C.

Wright, A. Miller & E. Cooper, 18 Fed. Prac & Proc. § 4435,

at 348 (2001 Supp.) ("Finally, it should be clear that a

decision may be 'on the merits' even though it is reached

without opinion or other explanation.") (citations omitted).



                                   -3-
Affirmed.




            -4-